Citation Nr: 0601967	
Decision Date: 01/24/06    Archive Date: 01/31/06

DOCKET NO.  04-15 255	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Thomas H. O'Shay, Counsel


INTRODUCTION

The veteran had active military service from September 1948 
to August 1952.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a September 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York.

This appeal has been advanced on the Board's docket by reason 
of his advanced age.  See 38 U.S.C.A. § 7107(a)(2)(C) (West 
2002); 38 C.F.R. § 20.900(c) (2005). 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran contends that his service-connected disorders 
render him unable to obtain or retain substantially gainful 
employment.  The record reflects that service connection is 
in effect for residuals of frostbite of the right foot, 
evaluated as 30 percent disabling; residuals of frostbite of 
the left foot, evaluated as 30 percent disabling; residuals 
of frostbite of the right upper extremity, evaluated as 10 
percent disabling; residuals of frostbite of the left upper 
extremity, evaluated as 10 percent disabling; bilateral 
hearing loss, evaluated as 10 percent disabling; right otitis 
media, evaluated as 10 percent disabling; and for tinnitus, 
evaluated as 10 percent disabling.  The combined disability 
evaluation for the veteran's disorders is 80 percent.

The record reflects that, in connection with this claim, the 
veteran was afforded VA audiology and cold injury 
examinations in September 2003.  The September 2003 
audiologist concluded that the veteran was capable of working 
in a quiet environment, but that he reported that physical 
disorders impacted his employment.  The September 2003 cold 
injury examiner, who did not review the claims file, did not 
provide any opinion as to the impact of the veteran's cold 
injury residuals on employment.

The United States Court of Appeals for Veterans Claims 
(Court) has held that in the case of a claim for a total 
rating based on individual unemployability, the duty to 
assist requires VA to obtain an examination which includes an 
opinion on what effect the veteran's service-connected 
disabilities have on his ability to work.  See Friscia v. 
Brown, 7 Vet. App. 294, 297 (1994).  Given the failure of the 
cold injury examiner to offer such an opinion, the Board will 
remand the case for further examination.

The Board additionally notes that the April 2004 statement of 
the case did not provide the veteran with notice of 38 C.F.R. 
§ 4.16 (2005), the regulation central to determining his 
eligibility for a TDIU.  On remand the RO must provide the 
veteran with notice of the referenced regulation.  The Board 
also points out that the statement of the case was primarily 
concerned with whether the evidence of record supported the 
current ratings assigned the service-connected disorders.  
The Board reminds the RO that the veteran has appealed only 
the issue of entitlement to a TDIU, and not entitlement to an 
increased rating for any disorder.

The Board lastly notes that the veteran has provided 
conflicting information as to his work history.  In a 
September 2002 VA Form 21-8940, he reported that he last 
worked full time in 1986, and became too disabled to work 
even on a part-time basis in 1997.  The September 2003 
audiologist noted, however, that the veteran reported that 
his physical disabilities rendered him unable to work his 
part-time, 20 hour per week job, suggesting that he was 
employed at the time of the examination or had stopped 
working recently.  The Board also notes that he has failed to 
provide VA with the address of the employer he listed on his 
VA Form 21-8940 as the last employer for which he worked 
(Senior Aides Program), despite several requests by the RO 
for this information.  Accordingly, further development is in 
order.

Given the above, the Board is of the opinion that the veteran 
should be requested to provide updated employment 
information.  He and his representative are reminded that the 
duty to assist is not a one-way street, and an appellant must 
do more than passively wait for assistance when he has 
information essential to his claim.  Wood v. Derwinski, 1 
Vet. App. 190 (1990).  

The veteran is hereby notified that it is his responsibility 
to report for all examinations and to cooperate in the 
development of the claim, and that the consequences for 
failing to report for a VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 
(2005).  In the event that the veteran does not report for 
any ordered examination, documentation should be obtained 
which shows that notice scheduling the examination was sent 
to the last known address.  It should also be indicated 
whether any notice that was sent was returned as 
undeliverable.

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The veteran should be requested to 
complete a new VA Form 21-8940 and 
provide complete and updated information 
regarding his education and employment 
status since 1997.

2.  The RO should obtain any medical 
treatment records pertaining to care for 
frostbite residuals, hearing loss, right 
otitis media, and tinnitus from the Rome, 
New York VA Community-Based Outpatient 
Clinic dating since November 2002 which 
have yet to be added to the claims 
folder.  Duplicative records should not 
be added.

3  Thereafter, the RO should schedule the 
veteran for a VA medical examination by a 
physician with appropriate expertise to 
determine the impact of the appellant's 
service-connected frostbite residuals of 
the upper extremities and feet on his 
employability.  All indicated studies 
should be performed, and all findings 
should be reported in detail.  In 
accordance with the latest AMIE 
worksheets for cold injury disorders the 
examiner is to provide a detailed review 
of the veteran's pertinent medical 
history, current complaints, and the 
nature and extent of the frostbite 
residuals of the right and left upper 
extremities, and right and left feet.  
The examiner must opine whether the 
veteran's service-connected frostbite 
residuals of the upper extremities and 
feet render him unable to secure or 
follow a substantially gainful 
occupation.  

The rationale for all opinions expressed 
should be provided.  The claims file, 
including a copy of this remand, must be 
made available to the examiner for 
review.

4.  The RO should also schedule the 
veteran for a VA ear, nose, and throat 
medical examination by a physician with 
appropriate expertise to determine the 
impact of the appellant's service-
connected bilateral hearing loss, right 
otitis media, and tinnitus on his 
employability.  All indicated studies 
should be performed, and all findings 
should be reported in detail.  In 
accordance with the latest AMIE 
worksheets for hearing loss, otitis media 
and tinnitus, the examiner is to provide 
a detailed review of the veteran's 
pertinent medical history, current 
complaints, and the nature and extent of 
the bilateral hearing loss, right otitis 
media, and tinnitus.  The examiner must 
opine whether the veteran's service-
connected bilateral hearing loss, right 
otitis media, and tinnitus render him 
unable to secure or follow a 
substantially gainful occupation.  

The rationale for all opinions expressed 
should be provided.  The claims file, 
including a copy of this remand, must be 
made available to the examiner for 
review.

5.  Thereafter, the RO must review the 
claims folder and ensure that the 
foregoing development actions, as well as 
any other development that may be in 
order, has been conducted and completed 
in full.  The RO should review the 
examination reports to ensure that they 
are in complete compliance with the 
directives of this REMAND.  If the 
reports are deficient in any manner, the 
RO must implement corrective procedures 
at once.

6.  The RO should then prepare a new 
rating decision and readjudicate the 
issue on appeal.  If the benefit sought 
on appeal is not granted in full the RO 
must issue a supplemental statement of 
the case, which must include citation to 
38 C.F.R. § 4.16, and provide the 
appellant and his representative an 
opportunity to respond.  The RO is 
advised that they are to make a 
determination based on the law and 
regulations in effect at the time of 
their decision, to include any further 
changes in VCAA and any other applicable 
legal precedent.  

After the veteran and his representative have been given an 
opportunity to respond to the supplemental statement of the 
case and the period for submission of additional information 
or evidence set forth in 38 U.S.C.A. § 5103(b) (West 2002) 
has expired, if applicable, the case should be returned to 
the Board for further appellate consideration, if otherwise 
in order.  By this remand, the Board intimates no opinion as 
to any final outcome warranted.  No action is required of the 
veteran until he is notified by the RO.  The veteran has the 
right to submit additional evidence and argument on the 
matter the Board has remanded to the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999). 


_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2005).
 
 
 
 

